     Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 1 of 25




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DIVISION
UNITED STATES OF AMERICA ex rel.
CORI RIGSBY and KERRI RIGSBY                                RELATORS/COUNTER-DEFENDANTS

v.                                                                  CASE NO. 1:06cv433-HSO-RHW

STATE FARM FIRE AND CASUALTY COMPANY DEFENDANT/COUNTER-PLAINTIFF

     STATE FARM FIRE AND CASUALTY COMPANY’S MEMORANDUM OF LAW IN SUPPORT OF
             MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
       Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, Defendant State Farm

Fire and Casualty Company (“State Farm”) submits this memorandum of law in support of its

Motion to Dismiss the “false certification” claims in the [1623] Second Amended Complaint of

Relators Cori and Kerri Rigsby (“the Rigsbys”) for Lack of Subject Matter Jurisdiction.

                                             INTRODUCTION
       The False Claims Act (“FCA”) deprives federal courts of jurisdiction over claims brought

by qui tam relators that are based on public disclosures unless the relators are the original sources

of the information (“the public disclosure bar”). 31 U.S.C. § 3730(e)(4)(A) (2006).1 As set forth

below, the public disclosure bar is tested on an individual claim basis. In other words, the bar

may deprive the court of jurisdiction over one claim in a complaint but not another. And the

mere fact that the court has jurisdiction over claims in an original complaint does not mean that

the court has jurisdiction over claims that are introduced by complaint amendment.

       Thus, the Court’s determination that the Rigsbys were the “original sources” of the wind-

vs-flood allegations tried in the McIntosh case does not preclude the application of the public

disclosure bar to new claims added via the Second Amended Complaint (“SAC”). These new

claims are ripe for a jurisdictional determination. And, as described below, it is clear that the


       1
           As explained below, the pre-2010 version of the FCA’s public disclosure bar applies here.
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 2 of 25




newly added “false certification” claims in the SAC have been publicly disclosed and that the

Rigsbys do not qualify as original sources. Accordingly, pursuant to the public disclosure bar,

this Court lacks subject matter jurisdiction over the false certification claims.

        There is no doubt that the SAC seeks to add claims based on false certification liability.

In fact, it expressly references three bases for purported FCA liability. See ([1623] at 25)

(“COUNT ONE: ... Implied False Certification, Express False Certification, and Actual

Falsity”). Moreover, consistent with the order of the claims in the caption of Count One, the

SAC fundamentally has been altered from the FCA allegations in the [16] First Amended

Complaint (the “2007 Complaint”). Unlike the 2007 Complaint – which was the operative

pleading in this action for almost thirteen years – the SAC backseats the wind-vs-flood “factual

falsity” theory of FCA liability and emphasizes instead two entirely new “false certification”

theories of liability that amount to, at most, purported regulatory non-compliance independent of

any claim or finding that the underlying property damage was caused by wind instead of flood.

In fact, with the focus now on false certification liability, only a handful of passages from the

2007 Complaint remain in the new pleading.

        The newly-added false certification claims in the SAC purport to allege express and

implied false certifications giving rise to FCA liability2 based on alleged non-compliance with

FEMA guidance Bulletin W-5054 (“W-5054”). First, the SAC purports to impose express and

implied FCA liability on the grounds that State Farm allegedly failed to comply with W-5054’s

guidance to Write-Your-Own (“WYO”) carriers, including State Farm, to use “normal claim

procedures” when adjusting certain types of Hurricane Katrina flood claims. According to the



        2
         Other bases for dismissal of the SAC are set forth in State Farm’s June 1, 2020 Motion to
Dismiss pursuant to Rules 8(a), 9(b), 10(b), and 12(b)(6).


                                                   2
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 3 of 25




Rigsbys, W-5054 obligated State Farm to employ a “line-by-line” estimating methodology when

adjusting the properties at issue, but State Farm instead used a different methodology referred to

as “XacTotal.” Second, the complaint alleges that State Farm failed to comply with W-5054 by

charging adjustment fees based on a percentage of the flood claim amount rather than a lower fee

that applied to certain expedited adjustments.

       The Rigsbys bear the burden of establishing this Court’s jurisdiction over each of their

qui tam claims. In anticipation of this challenge, they predictably emphasize the prior rulings on

their original source status and assert in the SAC that they are the original sources of all of the

allegations. See, e.g., ([1623] ¶ 114.) They also seek to mitigate against application of the

public disclosure bar by implausibly contending that the new claims arise out of the prior alleged

scheme and by lumping the new claims into the same “Count One” cause of action.

       But the Rigsbys’ artful pleading attempts cannot prevent application of the public

disclosure bar. The new claims – based on regulatory violations arising out of alleged non-

compliance with adjustment procedures and fee schedules described in W-5054 – are different

from the wind-vs-flood allegations. The Rigsbys cannot rely on the prior original source

designation for a different claim as their passport to asserting new claims. In fact, the Supreme

Court unequivocally has rejected this very tactic:

           Section 3730(e)(4) [of the FCA] does not permit jurisdiction in gross just
           because a relator is an original source with respect to some claim. We,
           along with every court to have addressed the question, conclude that
           § 3730(e)(4) does not permit such claim smuggling.

Rockwell Int’l Corp. v. United States, 549 U.S. 457, 476 (2007) (emphasis added).

       While the new false certification allegations lack substantive merit, the threshold

questions presented by this Motion are whether these allegations were publicly disclosed and, if

so, whether the Rigsbys are the original sources. As explained below, the clear answers are that



                                                  3
     Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 4 of 25




they were publicly disclosed – including in a 2007 newspaper article, a 2006 U.S. Government

Accountability Office report, and FEMA’s own publicly-available administrative reports – and

that the Rigsbys are not original sources of the information, as shown in part by their prior

testimony where they claimed no knowledge of W-5054 non-compliance.

       Accordingly, this Court lacks subject matter jurisdiction over the “false certification”

claims in the SAC and must dismiss them.

            BACKGROUND REGARDING THE NEW FALSE CERTIFICATION SCHEMES
I.     UNTIL NOW, THIS ACTION FOCUSED SOLELY ON THE SAME PURPORTED WIND-VS-
       FLOOD SCHEME THAT WAS AT ISSUE DURING THE MCINTOSH TRIAL
       Both the original [2] Complaint and the [16] 2007 Complaint described one FCA scheme:

that State Farm – acting in concert with other companies and individuals – submitted false flood

claims to FEMA by shifting wind damage to flood damage during the aftermath of Hurricane

Katrina, such that the flood claims were factually false (i.e., the damage claimed was not actually

caused by flood). For example, the 2007 Complaint alleges:

          [D]efendant insurance companies made a corporate decision to misdirect
          and misallocate claims from those of hurricane coverage (which a company
          would be required to pay from its reserves or reinsurance) to flood claims
          that could be submitted and paid directly from the United States Treasury.

([16] ¶ 56.) This purported scheme alleged no W-5054 non-compliance; in fact W-5054 is

never mentioned in the 2007 Complaint. Instead, the scheme gave rise to a claim of “actual” or

“factual” falsity under § 3729(a)(1) of the FCA, with accompanying false statement liability

under § 3729(a)(1)(B). Id. ¶¶ 109-12; 117-19.

       The only property claim pled with specificity under this purported scheme – the

McIntosh property claim – proceeded to trial after this Court determined that one of the relators

was an “original source” with respect to that claim. See ([343] at 8, 10.) Subsequently, the Fifth

Circuit affirmed this Court’s original source assessment with respect to the McIntosh claim.



                                                 4
       Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 5 of 25




United States ex rel., Rigsby v. State Farm Fire & Cas. Co., 794 F.3d 457, 476 (5th Cir. 2015),

aff’d on other grounds, 137 S. Ct. 436 (2016). In that decision, the Fifth Circuit also addressed

the Rigsbys’ request for discovery on this same wind-vs-flood scheme, but beyond the lone

McIntosh claim. Id. at 465 (“The Rigsbys seek further discovery into the same alleged scheme

they argue produced the McIntosh claim.” (emphasis added)). In addressing this discovery point,

the Fifth Circuit reiterated the wind-vs-flood nature of the alleged scheme and pointed to the

Rigsbys’ own allegations of “State Farm’s scheme to categorize all losses as caused by flooding

rather than wind.” Id. at 468 (emphasis added).

II.      THE FIFTH CIRCUIT EXPRESSLY LEFT OPEN THE QUESTION OF WHETHER THE PUBLIC
         DISCLOSURE BAR WOULD APPLY TO CLAIMS BEYOND MCINTOSH
         The Fifth Circuit did not hold that the Rigsbys were original sources for any and all

future claims they might seek to pursue in this case. In fact, the Fifth Circuit said just the

opposite:

            It is plausible that § 3730(e)(4) might come into play again as the district
            court proceeds with this litigation. … However, even if the district court on
            remand should find a public disclosure touching on any possible claims, the
            Rigsbys would not necessarily be barred from pursuing those claims if they
            remain qualified as original sources under § 3730(e)(4)(B).

Rigsby, 794 F.3d at 476. Thus, the Fifth Circuit did not predetermine the Rigsbys’ original

source status for any new claims they might seek to pursue in this case. The Fifth Circuit instead

left that question for this Court to determine in the event that the Rigsbys sought to add claims

and State Farm sought to dismiss them under the public disclosure bar.

III.     THE NEWLY ADDED FALSE CERTIFICATION CLAIMS ARE DISTINCT FROM THE WIND-
         VS-FLOOD SCHEME

         On remand, the Court allowed limited further discovery into the wind-vs-flood scheme.

And the Court most recently permitted the Rigsbys an opportunity to file an amended complaint

to attempt to set forth their new “false certification” theories of liability. See ([1455]; [1571].)



                                                   5
     Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 6 of 25




        In their SAC, the Rigsbys continue to assert a wind-vs-flood factual falsity scheme, albeit

with far less prominence than in the 2007 Complaint. But they do not describe any property

other than McIntosh that supposedly led to a false claim on the basis of that scheme. Unless and

until they do so, application of the public disclosure bar to those additional wind-vs-flood

scheme claims cannot be addressed.3

        As noted above, the “false certification” claims in the SAC are new. There can be no

dispute that the Rigsbys did not previously include any false certification claims in their 2007

Complaint, particularly given the Rigsbys’ representations to the Fifth Circuit, which the

appellate court confirmed in its opinion: “The Rigsbys contend that this is not a false

certification case ….” Rigsby, 794 F.3d at 478 n.14.4

        The false certification schemes – the ones that are targeted for dismissal in this Motion –

seek to impose liability on State Farm for supposed failure to follow the procedures and fees set

forth in W-5054, a FEMA guidance document issued three weeks into the Hurricane Katrina loss

adjustment process. Unlike the wind-vs-flood scheme, which alleges that State Farm acted with


        3
           State Farm reserves its rights to move to dismiss any new wind-vs-flood claims on public
disclosure grounds because the Rigsbys cannot be original sources as to any claims for which they do not
have direct and independent knowledge. See United States ex rel. Monsour v. Performance Accounts
Receivable, LLC, 2018 WL 4682343, at *13 (S.D. Miss. Sept. 28, 2018) (finding assertions that relators
were familiar with contracts covering several hospitals all managed by defendant to be “insufficient to
create a genuine issue of material fact that Relators were original sources of the allegations relating to
hospitals other than” the one where they actually worked); United States ex rel. Hockett v. Columbia/HCA
Healthcare Corp., 498 F. Supp. 2d 25, 49 (D.D.C. 2007) (claims barred by public disclosure where
relator attempted to expand the geographic scope of original allegations related to Medicare fraud at one
hospital to allege that the fraud occurred across the entire hospital system).
        4
           The Rigsbys first signaled that they might seek to pursue implied false certification liability
against State Farm when State Farm sought to reopen (and finally resolve) the remainder of the case in
2017, following the McIntosh trial and appeals. See ([1293] at 7.) The Rigsbys asserted that the Supreme
Court’s decision in Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989 (2016),
“granted access to a previously-inaccessible legal theory” of implied false certification, id. at 9, but the
Rigsbys did not seek leave to amend their complaint at that time. And, regardless of whether an implied
false certification theory of liability was available to the Rigsbys prior to 2016, an express false
certification theory of liability certainly was available at all times relevant to this lawsuit.


                                                     6
      Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 7 of 25




others to shift wind claims to flood claims, the W-5054 false certification claims are unique to

State Farm (no mention of conspiring with other insurers or third parties) and have nothing to do

with whether the underlying adjustment was false or whether the losses actually were caused by

flooding for which FEMA and the National Flood Insurance Program (“NFIP”) ultimately was

responsible to the policyholder. See, e.g., ([1623] ¶ 75) (“State Farm submitted a false claim

every time it submitted a flood claim for payment for a W-5054 Category 3 home without

performing the requisite line-by-line estimate[.]”).

        The new false certification schemes are based on State Farm’s alleged non-compliance

with two aspects of W-5054:

        1.     The W-5054 Procedures Scheme: Implied and express false certification
               liability for State Farm’s use of XacTotal estimation methodology instead
               of performing a line-by-line estimate on W-5054 Process #3 flood claims,
               in alleged violation of the “normal claim procedures” language. ([1623]
               ¶¶ 124-28, 129.)

        2.     The Adjustment Fee Scheme: Express false certification liability for State
               Farm’s charging the “existing” adjustment fees, rather than limited fees
               under W-5054, for Process #3 flood claims adjusted using XacTotal.
               ([1623] ¶ 130.)

        The Rigsbys did not plead these new false certification schemes in their original or 2007

Complaint. Indeed, as explained more fully below, the Rigsbys were not aware of these

allegations until after they were publicly disclosed. For example, the Rigsbys testified in

depositions as late as 2010 that they did not know of anything wrong with – and certainly

nothing that would violate W-5054 in – the use of XacTotal on Process #3 properties.

IV.     THE W-5054 NON-COMPLIANCE FACTS WERE PUBLICLY DISCLOSED
        The facts underlying these W-5054 non-compliance allegations were publicly disclosed.

In addition to the publicly-available W-5054 Bulletin, a 2007 newspaper article in The Times-

Picayune, echoing an earlier released GAO report, publicly disclosed State Farm’s use of




                                                 7
      Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 8 of 25




XacTotal on Process #3 properties and the manner in which adjustment fees were being charged

on those properties. These public disclosures occurred well before the Rigsbys ever attempted to

assert their W-5054 Procedures or Adjustment Fee Schemes. And it was not until after

additional public disclosures occurred that the Rigsbys first raised the idea that there was any

non-compliance with W-5054 involved in State Farm’s handling of Process #3 claims.

                                              ARGUMENT
 I.     THE PUBLIC DISCLOSURE BAR AND THE “SPRINGFIELD TEST”
        The applicable, pre-2010 version of the FCA’s public disclosure bar5 “‘strips’ the court of

subject matter jurisdiction.” United States ex rel. King v. Solvay Pharm., Inc., 871 F.3d 318, 325

(5th Cir. 2017). The bar states:

             No court shall have jurisdiction over an action under this section based
             upon the public disclosure of allegations or transactions in a criminal, civil,
             or administrative hearing, in a congressional, administrative, or Government
             Accounting Office report, hearing, audit, or investigation, or from the news
             media, unless the action is brought by the Attorney General or the person
             bringing the action is an original source of the information.

31 U.S.C. § 3730(e)(4)(A) (2006).

        The Fifth Circuit applies a three-prong test to analyze the application of the public

disclosure bar:

        1)        whether there has been a ‘public disclosure’ of allegations or transactions,

        2)        whether the qui tam action is ‘based upon’ such publicly disclosed


        5
           In 2010, Congress amended the FCA and changed the language of the public disclosure bar. It
is well-settled that this amendment does not have retroactive effect and thus does not apply to the SAC
false certification claims, all of which stem from Hurricane Katrina claims adjustments in 2005/2006. See
United States ex rel. Hendrickson v. Bank of Am., N.A., 779 F. App’x 250, 252 (5th Cir. 2019) (per
curiam) (where qui tam complaint was filed in 2016, applying former version of the bar to alleged
conduct occurring/claims arising before March 23, 2010, and the current version of the bar to alleged
conduct occurring/claims arising on or after March 23, 2010); United States ex rel. Lockey v. City of
Dallas, 576 F. App’x 431, 435 n.1 (5th Cir. 2014) (citing United States ex rel. May v. Purdue Pharma
L.P., 737 F.3d 908, 915 (4th Cir. 2013) (“The retroactivity inquiry looks to when the underlying conduct
occurred, not when the complaint was filed.”)).


                                                   8
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 9 of 25




                allegations, and

       3)       if so, whether the relator is the ‘original source’ of the information.

United States ex rel. Jamison v. McKesson Corp., 649 F.3d 322, 327 (5th Cir. 2011) (quoting

Fed. Recovery Servs., Inc. v. United States, 72 F.3d 447, 450 (5th Cir. 1995)). As the Fifth

Circuit itself made clear, its prior original source finding with respect to the Rigsbys’ wind-vs-

flood factual falsity allegations on the McIntosh claim does not preclude the public disclosure

bar inquiry here with respect to the newly-asserted claims:

            Significantly here, the court must retain subject matter jurisdiction at all
            times throughout the litigation. “The court can lose jurisdiction over an
            otherwise sound action if the relator amends his complaint to remove the
            basis of the jurisdiction.”

Rigsby, 794 F.3d at 473 (quoting Jamison, 649 F.3d at 327-28). See also Rockwell, 549 U.S. at

473 (holding that a relator must satisfy his original source status as to each theory of fraud in the

complaint as amended).

       The first two prongs of the public disclosure inquiry often are combined because the

allegations publicly disclosed in step one must “only be as broad and as detailed as those in the

relator’s complaint.” Jamison, 649 F.3d at 327. The term “based upon” does not mean that the

allegations in the SAC are linked directly to the public disclosure, as in cause and effect. State

Farm only must identify “documents plausibly containing allegations or transactions on which

[the relator’s] complaint is based.” Id. Once that identification has been made, the burden shifts

to the Rigsbys to demonstrate that a genuine issue of material fact exists as to whether their false

certification theories are based on the disclosures or whether they are original sources. And the

question as to whether the Rigsbys have some other source for their allegations arises in the

context of this “original source” inquiry – the third prong of the test – not the public disclosure

inquiry. See United States ex rel. Solomon v. Lockheed Martin Corp., 878 F.3d 139, 144 (5th



                                                   9
      Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 10 of 25




Cir. 2017) (“If the complaint could have been synthesized from the disclosures, then we

determine if the complainant was the original source of the disclosures.” (emphasis added)).

        In analyzing whether the allegations in a complaint are “based upon” the identified public

disclosures, the Fifth Circuit applies the test described in United States ex rel. Springfield

Terminal Railway Co. v. Quinn, 14 F.3d 645 (D.C. Cir. 1994) (the “Springfield test”):

           Under this approach, “the combination of X and Y must be revealed, from
           which the readers or listeners may infer Z[.]” Z is an inference of fraud
           under the FCA, while X and Y are two required elements for the inference:
           “a misrepresented state of facts and a true state of facts.” “The presence of
           one or the other in the public domain, but not both, cannot be expected to
           set government investigators on the trail of fraud.”

Solomon, 878 F.3d at 144 (quoting Springfield Term. Ry. Co., 14 F.3d at 654-55 (emphasis in

original)). See also United States ex rel. Colquitt v. Abbott Labs., 858 F.3d 365, 374 (5th Cir.

2017) (“In this case, X is the fact that Abbott presented the devices to the FDA as biliary stents,

Y is the fact that most of the stents would not fit in bile ducts but would visit in the vascular tree,

and Z is the conclusion that Abbott misstated the intended use of the stents.”). The Springfield

test does not require that every detail be revealed, but only that two necessary items be revealed:

the misrepresented state of facts and the true state of facts, such that the Government is put “on

the trail of fraud.” Springfield Term. Ry. Co., 14 F.3d at 655.

II.     THE RIGSBYS’ FALSE CERTIFICATION THEORIES ARE BASED UPON PUBLIC
        DISCLOSURES
        Here, several public disclosures satisfy the Springfield test. First is a June 27, 2007

newspaper article published in The Times-Picayune. (Rebecca Mowbray, “Hearing on Flood

Claims Is Today, Adjusting Procedure Is One of the Issues,” The Times-Picayune (June 12, 2007),




                                                  10
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 11 of 25




Ex. A to Mtn.)6 After summarizing W-5054’s Processes #1 and #2, which did not require a site

visit, the article describes Process #3,7 going on to report:

            In addition, FEMA waived the line-by-line adjusting that was of concern to
            participants in the Wooley meeting. Rather than require room-by-room,
            item-by-item calculation of insured losses, FEMA allowed flood adjusters
            with two large but unnamed insurance companies to calculate damages
            by measuring the square footage of each room and characterizing the
            building materials as high-, medium-, or low-grade, according to GAO
            report.

            Those two large insurance companies probably made money off of that
            procedure. While FEMA scaled back the fee that private companies earned
            for adjusting claims if satellite photos and house measurements on file made
            it likely that the home was a total loss, FEMA paid the same fees to
            companies for the easier square-foot adjustments that it paid for the
            detailed line-by-line adjustments.

Id. at 122 (emphasis added). This news media article is correct in describing that FEMA did not

require line-by-line estimating to be used on Process #3 claims and that it approved the use of an

alternative “square foot” adjustment methodology (e.g., XacTotal), thereby undermining the core

of the false certification allegations in the SAC. But for public disclosure purposes, it does not

matter whether the news media article portrayed the conduct as fraudulent or even wrong. The

article qualifies as a public disclosure as long as the critical elements of the alleged scheme are

detailed. See Solomon, 878 F.3d at 145 (“The public disclosures need not expressly allege fraud.

The question is whether the relator could have synthesized an inference of fraud from the public

disclosures.” (emphasis in original)). Here, the Times-Picayune article details those critical

elements of both the W-5054 Procedures Scheme and the Adjustment Fee Scheme: failure to



        6
          Because a challenge under the public disclosure bar “is necessarily intertwined with the merits,”
the Fifth Circuit treats a challenge under the bar as a motion for summary judgment. King, 871 F.3d at
325 (quoting Jamison, 649 F.3d at 326).
        7
          See (W-5054, Ex. D to Mtn.) at 1-2 (“All other claims require a site visit and will be handled
using the company’s normal claim procedures …. Process # 3 will be paid based upon the existing NFIP
fee schedule.”).


                                                    11
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 12 of 25




perform line-by-line estimates on Process #3 properties and the charging of fees pursuant to the

typical fee schedule rather than the reduced fees indicated on W-5054 for Processes #1 and #2. As

such, this article easily satisfies the “X” of the Springfield test equation (the misrepresented state

of facts).

        A second public disclosure is the U.S. Government Accountability Office (“GAO”)

report that was referenced in the Times-Picayune article. That public GAO report also disclosed

the charging of adjustment fees under the existing fee schedule even where no line-by-line

estimate was performed. Relevant language from that GAO report states:

             In some circumstances where data showed that flood losses exceeded policy
             limits, FEMA authorized claims payments to policy limits without site
             visits by certified flood claims adjusters or allowed the use of models that
             paid claims based on the square footage of the home and general
             classification by adjusters of the quality of its building materials (i.e.,
             flooring and doors). FEMA authorized payments to its private insurance
             company partners of $750 per expedited claim adjustment—a lower fee
             than would have been paid for a more time-consuming room-by-room, line-
             item-by-line-item visual assessment of flood damage. …

             Because usage of the square foot method by the two companies with
             approved models was not carefully tracked during Hurricanes Katrina and
             Rita, FEMA paid the same fee for square foot adjustments as it did for
             regular line-item-by-line-item adjustments that took longer to perform
             and required more extensive documentation.

(Report No. GAO-07-169, “National Flood Insurance Program: New Processes Aided Hurricane

Katrina Claims Handling, but FEMA’s Oversight Should Be Improved” (Dec. 15, 2006), Ex. B

to Mtn.) at 7, 29 (emphases added). This GAO report, too, easily satisfies the “X” of the

Springfield test.

        While neither the Times-Picayune article nor the GAO report names the “two large write-

your-own insurance companies,” a public disclosure need not name particular defendants so long

as it “enable[s] the government to readily identify wrongdoers through an investigation.” Jamison,

649 F.3d at 329 (quoting In re Natural Gas Royalties, 562 F.3d 1032, 1039 (10th Cir. 2009))


                                                 12
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 13 of 25




(declining to find public disclosures in documents generally addressing the large Medicare and

nursing home industries, with over 86,000 participants combined). State Farm was the largest and

most easily identifiable WYO carrier in both Louisiana and Mississippi at the time of Hurricane

Katrina. See (Excerpted Testimony of Representative Bobby Jindal & Attorney General Jim Hood,

Insurance Claims Payment Process in the Gulf Coast After the 2005 Hurricanes, Hearing Before

the Subcommittee on Oversight & Investigations of the Committee on Financial Services (Feb. 28,

2007), Ex. C to Mtn.), at 7, 21 (“State Farm Fire and Casualty Company, the largest residential

insurer in Louisiana, has 32 percent of the market. … State Farm has one-third of the policies along

our [Mississippi] coastal area.”).

        The “Y” of the Springfield test equation (the true state of facts) – publicly disclosing the

details of what FEMA “required” in terms of estimating and fees for Process #3 flood claims – is

FEMA Bulletin W-5054 itself. See (W-5054, Ex. D to Mtn.) W-5054 was a public disclosure as

an “administrative report.”8 And it contains the “normal claim procedures” language that –

according to the SAC – requires the use of line-by-line estimating for Process #3 claims. See

([1623] ¶ 10.)

        Moreover, the Rigsbys’ complaint allegation that “normal claim procedures” means a line-

by-line estimate relies on the McIntosh trial testimony of State Farm adjusters and FEMA

witnesses and one internal State Farm email, used as an exhibit at the McIntosh trial. ([1623]



        8
           See, e.g., United States ex rel. Hendrickson v. Bank of Am., N.A., 343 F. Supp. 3d 610, 625
(N.D. Tex. 2018) (finding an OCC banking circular to be an administrative report because “‘to be an
administrative report within the meaning of the FCA, a document must (1) constitute official government
action and (2) provide information’” and “[t]he threshold for the ‘official government action’ element is
low; all that is required … is that the government release the information in question” (quoting United
States ex rel. Colquitt v. Abbott Labs., 864 F. Supp. 2d 499, 518 (N.D. Tex. 2012)), aff’d, 779 F. App’x
250 (5th Cir. 2019). In addition, W-5054 again was published as an appendix to an Office of Inspector
General Report analyzing Hurricane Katrina claims. See DHS OIG, Report No. OIG-08-97, “Hurricane
Katrina: Wind Versus Flood Issues,” at 31-32 (Sept. 26, 2008).


                                                   13
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 14 of 25




¶¶ 53, 100-02.) That evidence, too, qualifies as a public disclosure: “Any information disclosed

through civil litigation and on file with the clerk’s office should be considered a public disclosure

of allegations in a civil hearing for the purposes of section § 3730(e)(4)(A).” United States ex rel.

Reagan v. E. Tex. Med. Ctr. Reg’l Healthcare Sys., 384 F.3d 168, 174 (5th Cir. 2004) (quoting

Fed. Recovery Servs., Inc., 72 F.3d at 450).9

        Further, the NFIP Claims Manual, made publicly available following Hurricane

Katrina,10 is an additional public disclosure as to claim procedures as an “administrative

report.”11 The manual provides that “[t]he repair estimate should be prepared on a room-by-

room, unit-cost basis, clearly indicating room dimensions and unit costs, except when the

building has been completely destroyed. For buildings that have been destroyed, value

determination by a standard insurance industry method, such as Marshall-Swift, Boeckh, etc. is

acceptable.” (NFIP, Adjuster Claims Manual, Section II (Change 1 – Jan. 1, 2004), Ex. E to

Mtn.), at II.C.2.t (emphasis added). Here, too, the language in the public disclosure actually

undermines the false certification allegations by showing FEMA/NFIP’s approval in the second




        9
          The disclosure of this evidence in a hearing in which the Rigsbys took part does not change the
analysis. “Publicly disclosing the information upon which a qui tam suit is based … is clearly different
than being an original source of that information.” United States v. New York Med. Coll., 252 F.3d 118,
122 (2d Cir. 2001). Indeed, even though this fact at first may seem relevant to the original source inquiry,
the Fifth Circuit rejected a relator argument for original source status based on “information he
discovered through litigation or from conversations with former co-workers” because “[t]his is not direct,
independent knowledge but is either secondhand or based on public disclosures.” Colquitt, 858 F.3d at
377 (internal citations omitted). Similarly, the Supreme Court in Rockwell refused to credit the relator as
an original source for his “prediction,” which led to a later criminal investigation unearthing a different
false claim. 549 U.S. 457.
        10
          See ([91-6] Hunter Testimony, Hearing on National Flood Insurance Program at 3 (Oct. 19,
2005)) (noting that “FEMA has finally published the required claims handbook”). The manual was
accessible via FEMA’s website. See
https://web.archive.org/web/20050909165129/http://www.fema.gov/nfip/claimsadj.shtm.
        11
         See, e.g., Hendrickson, 343 F. Supp. 3d at 625 (finding a Social Security Administration
Programs Operations Manual to be an administrative report).


                                                    14
       Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 15 of 25




quoted sentence for the type of adjustment method that the Rigsbys now claim was non-

compliant, but that point is not important for the public disclosure inquiry. For purposes of the

public disclosure bar, “[t]he focus is on whether they could have made the inference,” not the

“overall probability of someone inferring fraudulent activity from the public disclosures.”

Solomon, 878 F.3d at 146 (emphasis in original).

          Accordingly, State Farm has met its burden of identifying a qualifying public disclosure,

i.e., “documents plausibly containing allegations or transactions on which [the relator’s]

complaint is based.” Jamison, 649 F.3d at 327.

III.      THE RIGSBYS ARE NOT ORIGINAL SOURCES OF THE FALSE CERTIFICATION CLAIMS
          The Rigsbys bear the burden of demonstrating that they are original sources of the

allegations. An original source is “an individual who has direct and independent knowledge of

the information on which the allegations are based and has voluntarily provided the information

to the Government before filing an action under this section which is based on the information.”

31 U.S.C. § 3730(e)(4)(B) (2006) (emphasis added). “The test is stated in the conjunctive,

meaning a negative answer to either will require dismissal of the complaint.” Solomon, 878 F.3d

at 146.

          Under the applicable, pre-2010 version of the public disclosure bar in the Fifth Circuit:

             Knowledge is direct if it is “derived from the source without interruption or
             gained by the relator’s own efforts rather than learned second-hand through
             the efforts of others.” Moreover, knowledge is independent if it “is not
             derived from the public disclosure.”

Jamison, 649 F.3d at 332 (quoting Reagan, 384 F.3d at 177).

          a. THE RIGSBYS’ ORIGINAL SOURCE STATUS WITH RESPECT TO THE MCINTOSH
             CLAIM DOES NOT CARRY OVER TO THEIR FALSE CERTIFICATION SCHEMES
          The SAC alleges that “this Court held that Kerri Rigsby is an original source regarding

State Farm’s scheme to defraud the government.” ([1623] ¶ 114.) But the SAC – while lumping



                                                  15
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 16 of 25




the factual falsity and false certification claims into a single cause of action and treating them as

if they were part of one scheme – actually describes distinct schemes. Indeed, in the very next

sentence, the complaint admits as much:

             As adjusters who worked for State Farm, the Rigsbys witnessed first-hand
             State Farm’s scheme to defraud the federal government [1] by foisting its
             liability for wind damage caused by Katrina, and [2] by misrepresenting
             that it was performing line-by-line estimates that FEMA required in W-
             5054 when it was not.

([1623] ¶ 115) (bracketed numerals added for emphasis).12 Scheme 1 is the Rigsbys previously

pled factually false wind-vs-flood scheme, which was the only purported scheme at issue in the

McIntosh trial. ([1623] ¶¶ 131-34.) Scheme 2 is the newly-alleged false certification W-5054

Procedures Scheme. ([1623] ¶¶ 124-29.) And, of course, in this passage of the SAC, the

Rigsbys omit mention of their additional false certification scheme – Scheme 3 – their newly

alleged express false certification Adjustment Fee Scheme. ([1623] ¶ 130.) The false

certification schemes – arising out of alleged non-compliance with the technical directions in a

FEMA bulletin – are fundamentally different from the wind-vs-flood scheme they advanced pre-

amendment. See Rigsby, 794 F.3d at 475 (describing the Rigsbys’ theory of fraud at the

McIntosh trial as an allegation “that State Farm fraudulently misclassified wind damage as flood

damage through a variety of means”). As such, the W-5054 non-compliance claims seek to

impose FCA liability on State Farm for a different reason – failure to comply with a purported

legal requirement – than their wind-vs-flood scheme, which depends on a showing that State

Farm knowingly mis-categorized wind damage as flood damage.




        12
           While the SAC inappropriately combines these schemes into Count One, “courts must analyze
the jurisdictional status of each reasonably discrete claim of fraud in a qui tam action and do so based on a
review of the substance of the complaint, not just how it may be formally structured.” United States ex
rel. Boothe v. Sun Healthcare Grp., Inc., 496 F.3d 1169, 1177 (10th Cir. 2007).


                                                     16
   Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 17 of 25




       Under these circumstances, the Rigsbys cannot transfer their original source status from

the wind-vs-flood scheme to the newly-asserted W-5054 non-compliance schemes. The law

does not permit it. To the contrary, the Supreme Court has weighed in on this very question,

holding that relators may not use their original source status as to one theory of fraud to

“smuggle” in claims based on a different theory. In Rockwell International Corp. v. United

States, the Supreme Court held that an original source exception must be satisfied independently

for new allegations added to a complaint through amendment. 549 U.S. at 476. The relator in

Rockwell had continued to plead the same result – that building material would fail – but

originally had pled the cause for this failure based on a fundamentally different fraud theory, i.e.,

an underlying defect in the building material different from the one that ultimately caused the

failure and which he amended his complaint to add. Id. at 465, 473. See also United States ex

rel. Kirk v. Schindler Elevator Corp., 437 F. App’x 13, 18 (2d Cir. 2011) (“Regardless of

[relator’s] prior knowledge of and suspicions about other aspects of [defendant’s] contracting

practices and its compliance …, he lacked direct and independent knowledge of [defendant’s]

failure to file certain reports.”); United States ex rel. Reagan v. E. Texas Med. Ctr. Reg’l

Healthcare Sys., 274 F. Supp. 2d 824, 853 (S.D. Tex. 2003) (“Here, Plaintiff alleges that

Defendants conspired … to defraud the government by getting false and fraudulent [Medicare]

claims allowed or paid, in violation of FCA § 3729(a)(3). Plaintiff also alleges that, after these

Medicare claims were paid, University Park, at the direction of East Texas, made false

certifications in its annual cost reports … in violation of FCA § 3729(a)(7). To sustain this

court’s jurisdiction over these claims of fraud, Reagan must present some evidence to support

each allegation.” (emphasis added) (internal quotations and citations omitted)), aff’d, 384 F.3d

168 (5th Cir. 2004).




                                                 17
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 18 of 25




       As mentioned, the Fifth Circuit made clear that any new claims would have to withstand

a separate public disclosure bar inquiry. The Court of Appeals recognized “that § 3730(e)(4)

might come into play again” and that the Rigsbys would need to “remain qualified as original

sources” for any other possible claims. Rigsby, 794 F.3d at 476. Thus, the SAC’s reference to a

prior original source determination with respect to McIntosh cannot establish original source

status for the newly alleged false certification claims.

           b. THE RIGSBYS DO NOT HAVE DIRECT OR INDEPENDENT KNOWLEDGE OF THE
              FALSE CERTIFICATION THEORIES
       While the Rigsbys will have an opportunity to attempt to meet their burden of

establishing that they have the requisite “direct or independent knowledge” with respect to their

false certification claims, the existing record indicates that they will not be able to do so. In the

SAC, the direct and independent knowledge allegations with respect to the false certification

claims consist of the following:

              “The Rigsbys personally received instruction from Lecky King and
               other State Farm trainers and supervisors … to use XacTotal rather than
               the line-by-line estimates that W-5054 required.” ([1623] ¶ 116.)

              “The Rigsbys personally were instructed to place into NFIP files long
               form XacTotal reports that look like line-by-line estimates but are not.”
               ([1623] ¶ 117.)

These allegations plainly do not suffice as they speak to only one part of the equation. To

qualify as original sources, the Rigsbys also have to show that they had direct and independent

knowledge that the use of XacTotal on Process #3 claims and the charging of adjustment fees

under the existing fee schedule allegedly violated W-5054 and that they had this knowledge prior

to bringing this action.

       But the Rigsbys did not assert any claim based on a violation of W-5054 (or even

mention W-5054) in the original [2] Complaint or the [16] 2007 Complaint. In fact, the 2007



                                                  18
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 19 of 25




Complaint alleged that the percentage-based fee schedule – the one that they now say was

improper – did apply to State Farm’s Process #3 adjustments. See ([16] ¶¶ 101-07). And it was

not until later in the case, at the time of the Pre-Trial Order in 2013, that the Rigsbys even raised

whether the use of XacTotal was non-compliant with W-5054 as a contested issue, but only in

the context of the false statement aspect of their factually false wind-vs-flood scheme. See

([1081] at 11.) This Pre-Trial Order assertion (1) nowhere mentioned adjustment fees, (2) did

not assert the procedures used under W-5054 as part of any false certification theory of liability,

and, in any event, (3) occurred well after the 2006 GAO report, the 2007 Times-Picayune article,

and the 2009 and 2010 depositions in the McIntosh proceedings.

       Perhaps most tellingly, in their June 2010 depositions, both Rigsbys testified to their

belief that the existing percentage-based fee schedule applied to Process #3 properties such as

McIntosh. See (06/24/10 K. Rigsby Dep. Tr., Ex. F to Mtn.) at 54:7-25; (06/25/10 C. Rigsby

Dep. Tr., Ex. G to Mtn.) at 141:23-142:7. In those same depositions, Cori Rigsby testified that

she understood that the use of XacTotal had been approved by FEMA. (06/25/10 C. Rigsby

Dep. Tr., Ex. G to Mtn.) at 77:1-13; 82:5-11. And Kerri Rigsby likewise testified that she had no

“reason to doubt” that FEMA had approved the use of XacTotal. (06/24/10 K. Rigsby Dep. Tr.,

Ex. F. to Mtn.) at 46:3-47:8.

       Moreover, Kerri Rigsby testified in the McIntosh trial that she was “fine” with the use of

XacTotal and did not understand it to be inappropriate. See (Trial Test. Vol. 2, Ex. H to Mtn.) at

332:22-333:4. Cori Rigsby also testified that she was “not uncomfortable” with the idea that

XacTotal had been used, and Kerri Rigsby testified that “[n]o,” she did not think there was

anything inappropriate with the use of XacTotal to pay a $250,000 flood claim on their mother’s

Katrina-damaged home. (06/25/10 C. Rigsby Dep. Tr., Ex. G to Mtn.) at 73:12-23; (06/24/10 K.




                                                 19
   Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 20 of 25




Rigsby Dep. Tr., Ex. F to Mtn.) at 137:12-25.

       Thus, the Rigsbys’ new false certification theories could not have come just from the

Rigsbys’ knowledge that State Farm was using XacTotal. This is akin to United States ex rel.

Solomon v. Lockheed Martin Corp., in which the Fifth Circuit held that a relator was not a direct

and independent source because he had not made the connection between different parts of his

own knowledge until after he read a publicly available contract:

          Solomon’s FCA claim alleges both the improper use of management
          reserves and the connection of those budget alterations to obtaining award
          fee bonuses. Even if we assume Solomon had direct and independent
          knowledge about the improper use of management reserves, he lacked
          direct knowledge about the connection between management reserves and
          award fee bonuses. Because the model SDD contract was publicly
          available and tied cost performance to award fees, Solomon must have
          direct and independent knowledge of the connection between cost
          performance and award fees as described in the contract. Solomon himself
          concedes that based on his own level of knowledge, he could only “suspect”
          that there might be some relationship between cost performance and award
          fees. He explicitly states that he needed to ask another Northrop supervisor
          “whether there was any connection between cost variance numbers and
          Award Fees[.]” After the supervisor allegedly denied such a connection,
          Solomon only recognized the connection between cost performance and
          award fees by reading the SDD contract.

          Knowledge can only be independent if it is not derived from the public
          disclosure. Here, the record makes clear Solomon derived his knowledge
          about the connection between cost performance and award fees from
          portions of a contract that were publicly disclosed before he filed his
          complaint.

878 F.3d at 147 (emphasis added).

       Even if the Rigsbys actually developed their false certification theory allegations through

information learned in investigating their factually false allegations or through conversations

with counsel – rather than through reading W-5054, the GAO report, or the Times-Picayune

article – that would not serve to qualify them as original sources because such knowledge is not

direct and independent. See Colquitt, 858 F.3d at 377 (“For periods after he quit the company,



                                                20
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 21 of 25




Colquitt argues from information he discovered through litigation or from conversations with

former co-workers. This is not direct, independent knowledge but is either secondhand or based

on public disclosures.” (internal citation omitted)). Based on the timeline of when the false

certification allegations were raised and the Rigsbys’ previous testimony, the Rigsbys cannot

meet their burden of showing that they had direct and independent knowledge of either the W-

5054 Procedures Scheme or the Adjustment Fee Scheme alleged for the first time in the SAC.

        c. THE RIGSBYS DID NOT VOLUNTARILY PROVIDE INFORMATION ABOUT THE FALSE
           CERTIFICATION THEORIES TO THE GOVERNMENT
        Even if the Rigsbys did have direct and independent knowledge of the information

underlying their W-5054 non-compliance false certification claims, they still would not qualify

as original sources unless they “voluntarily provided the information to the Government before

filing” the SAC. Solomon, 878 F.3d at 143; see id. at 146 (“The test is stated in the conjunctive,

meaning a negative answer to either will require dismissal of the complaint.”). In the SAC, the

Rigsbys assert in conclusory fashion that they “provid[ed] those [claim] files and other evidence

of State Farm’s scheme to the government long before they filed this case.” ([1623] ¶ 119.)

These allegations strongly suggest that the Rigsbys did not voluntarily provide any information

about their new false certification claims at any time prior to filing the SAC. Indeed, as detailed

above, the Rigsbys did not allege their false certification schemes in their original complaint (or

even mention W-5054). Likewise, the Rigsbys made no mention of these claims or schemes – or

even mention W-5054 non-compliance or adjustment fees – in the evidentiary disclosure13 they


        13
           In deposition testimony, the Rigsbys also did not refer to XacTotal, W-5054, or adjustment fees
as an item they discussed during meetings with the Attorney General’s office prior to filing their original
complaint. See (11/19/07 C. Rigsby Dep. Tr., Ex. I to Mtn.) at 287:19-288:20. Moreover, even a mere
mention of W-5054 or adjustment fees in the Disclosure Statement, without connecting them to alleged
false claims or fraudulent schemes, would not suffice to meet the “voluntarily provided” requirement.
See King, 871 F.3d at 327 (“For Relators to satisfy the FCA’s voluntary pre-suit disclosure requirement of
disclosing information underlying their FCA action, their disclosure must—at a minimum—connect



                                                    21
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 22 of 25




made to the Government prior to commencing this action (the “Disclosure Statement”). See

([103-15] (Apr. 24, 2006 Evidentiary Disclosure Pursuant to 31 USC § 3730).)14

        The Rigsbys’ Disclosure Statement does refer to XacTotal, but only in the context of it

being a false statement in support of a wind-vs-flood scheme, not that its use was an unapproved

loss adjustment methodology under W-5054:

             State Farm used a computer program called “XACT TOTAL” to calculate
             the flood claims and hit policy limits. The program permitted the agent to
             put in the square footage and amenities to “rebuild” the home. Adjusters
             were instructed to “hit the limits and if you haven’t hit the limits on flood,
             go back and do it again until you do.” The program was first developed for
             “slabs” but was later used for “cabanas” and other structures without total
             losses. One of the relators witnessed five houses where only four feet of
             mud was in the elevated house. There was no damage to roof, siding, and
             other structural elements. The house was submitted as a total flood loss (to
             hit the limits) using the XACT TOTAL software. State Farm continued this
             program until “Flood Calculator” was developed.

([103-15] at 27.) Therefore, this disclosure does not assert violations of W-5054’s “normal claim

procedures” language or adjustment fee provision – the violations that form the bases for the new

false certification liability claims.

                                             CONCLUSION
        For the foregoing reasons, State Farm respectfully submits that this Court should grant its

motion to dismiss the false certification claims in the SAC.




direct and independent knowledge of information about [defendant’s] conduct to false claims submitted to
the government, i.e., suggest an FCA violation.”).
        14
          In addition, because the Rigsbys never raised their false certification schemes in their original
or amended complaints and did not include them in their Disclosure Statement, the Government never had
an opportunity to evaluate and make an intervention decision with regard to these new schemes, as
required by 31 U.S.C. § 3730(b)(2).


                                                    22
   Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 23 of 25




       This the 1st day of June, 2020.

                                     Respectfully submitted,
                                     STATE FARM FIRE AND CASUALTY COMPANY

                             By:   s/ E. Barney Robinson III (MB # 09432)
                                     Michael B. Beers, PHV (ASB-4992-S80M)
                                     Phil B. Abernethy (MB # 1023)
                                     E. Barney Robinson III (MB # 09432)
                                     Amanda B. Barbour (MB # 99119)
                                     Michael C. McCabe, Jr. (MB # 101548)
                                     Douglas W. Baruch, PHV (DC Bar # 414354)
                                     Jennifer M. Wollenberg, PHV (DC Bar # 494895)
                                     ITS ATTORNEYS
OF COUNSEL:
BUTLER SNOW LLP
Post Office Drawer 4248
Gulfport, MS 39502
(P) (228) 575-3025
(E) michael.mccabe@butlersnow.com
BUTLER SNOW LLP
250 Commerce Street, Suite 203
Montgomery, AL 36104
(P) (334) 832-2900
(F) (334) 832-2901
(E) michael.beers@butlersnow.com
BUTLER SNOW LLP
200 Renaissance at Colony Park, Suite 1400
1020 Highland Colony Parkway (39157)
Post Office Box 6010
Ridgeland, MS 39158-6010
(P) (601) 948-5711
(F) (601) 985-4500
(E) phil.abernethy@butlersnow.com
(E) barney.robinson@butlersnow.com
(E) ben.watson@butlersnow.com
(E) amanda.barbour@butlersnow.com
MORGAN LEWIS & BOCKIUS LLP
1111 Pennsylvania Ave., NW
Washington, D.C. 20004-2541
(P) (202) 739-3000
(F) (202) 739-3001
(E) douglas.baruch@morganlewis.com
(E) jennifer.wollenberg@morganlewis.com


                                              23
   Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 24 of 25




                                CERTIFICATE OF SERVICE
       I, E. Barney Robinson III, one of the attorneys for State Farm Fire and Casualty Company,

do hereby certify that I have this day caused a true and correct copy of the foregoing instrument to

be delivered to the following via the means directed by the Court’s CM/ECF System:

       C. Maison Heidelberg
       Chadwick M. Welch
       WATSON HEIDELBERG PLLC
       2829 Lakeland Drive, Suite 1502
       Flowood, Mississippi 39232
       P.O. Box 23546
       Jackson, Mississippi 39225-3546
       (P) 601-503-1935
       (F) 601-932-4400
       mheidelberg@whjpllc.com
       gkennedy@whjpllc.com

       August J. Matteis Jr.
       William E. Copley
       Derek Y. Sugimura
       Timothy M. Belknap
       WEISBROD, MATTEIS & COPLEY, PLLC
       1200 New Hampshire Avenue, NW, Suite 600
       Washington, DC 20036
       amatteis@wmclaw.com
       wcopley@wmclaw.com
       dsugimura@wmclaw.com
       tbelknap@wmclaw.com

       COUNSEL FOR CORI RIGSBY AND KERRI RIGSBY

       Jay D. Majors
       UNITED STATES DEPARTMENT OF JUSTICE
       Civil Division
       P.O. Box 261
       Ben Franklin Station
       Washington, DC 20044
       (P) (202) 307-0264
       (F) (202) 514-0280




                                                 1
    Case 1:06-cv-00433-HSO-JCG Document 1635 Filed 06/01/20 Page 25 of 25




        Lynn Murray
        AUSA
        UNITED STATES ATTORNEY’S OFFICE
        Southern District of Mississippi
        501 East Court Street, Suite 4.430
        Jackson, MS 39201
        (P) (601) 965-2835
        lynn.murray@usdoj.gov

        ATTORNEYS FOR THE UNITED STATES

        THIS the 1st day of June, 2020


                            By:    s/E. Barney Robinson III (MB # 09432)
                                     E. Barney Robinson III (MB # 09432)
53206561.v1




                                               2
